Citation Nr: 0925549	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  05-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected bilateral 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to May 
1946.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The medical evidence of record shows that the Veteran's 
currently diagnosed major depression is related to his 
service-connected bilateral hearing loss.


CONCLUSION OF LAW

Major depression is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
Veteran's claim for service connection for a psychiatric 
disorder as the Board is taking action favorable to the 
Veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the 
Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

In a May 2001 VA outpatient medical report, the Veteran 
complained of depression due to eyesight loss and being 
unable to drive, which limited his independence.

A June 2004 private medical report noted that the Veteran had 
a medical history of chronic anxiety and depression.

In a June 2007 private medical report, the Veteran complained 
of depression.  He reported that it was a "long-standing 
problem" which was related to his service-connected 
bilateral hearing loss.  "He says it has always bothered him 
emotionally.  He says that as he has gotten older and his 
vision has gotten poorer he is no longer as able to read 
lips.  He says that he misses out on a lot of conversation 
and feels left out in social situations."  On objective 
examination, the Veteran had a depressed affect.  The 
assessment was unspecified hearing loss and the plan included 
an antidepressant.

In a second June 2007 private medical report, the Veteran 
complained of bilateral hearing loss and tinnitus.  The 
report listed the associated manifestations of these 
disabilities, including that the Veteran was "concerned with 
his hearing loss and moderate isolation due to the same."  
The Veteran reported anxiety, feeling sad more than usual, 
and depression.  The report noted that the Veteran had a 
history of chronic anxiety and depression.  A June 2007 
letter from a private physician dated the same day stated 
that the Veteran

has had rather long-standing depression 
which has previously not been treated and 
goes back many years and is identified by 
him as being due to loss of hearing from 
exposure to loud noises while manning a 
gun during naval service in World War II.  
He reports significant hearing loss which 
has caused social isolation resulting in 
depression.  He says that as his eyesight 
has beg[u]n failing he can no longer read 
lips as well further limiting his ability 
to communicate.

A May 2009 VA psychiatric examination report stated that the 
Veteran's claims file had been reviewed.  The examiner noted 
the Veteran's medical history, including his bilateral 
hearing loss and tinnitus, as well as the opinion of the 
private physician that the Veteran's depression was related 
to his bilateral hearing loss.  The examiner stated that the 
Veteran appeared to be a reliable historian.  The Veteran 
stated

that if there are more than two people in 
the room, he has difficulty understanding 
what is going on.  He states that after 
people know for a while that he cannot 
hear what they are saying, "they just 
give up and don't want to visit with you 
anymore."  The [Veteran], therefore, 
does describe understanding increasing 
frustration, discouragement, 
demoralization and depression as a direct 
result of and caused by his hearing loss, 
particularly due to the fact that it has 
caused a painful degree of social 
isolation and feeling of disconnection.

After mental status examination, the Axis I diagnosis was 
major depression.  The Axis III diagnosis listed "[m]ultiple 
medical difficulties, including . . . profound and chronic 
hearing loss."  The Axis IV diagnosis included "social 
isolation."  Under Axis V, the examiner wrote that the 
Veteran had "symptoms of depression that do appear to be a 
direct result of and caused by the [Veteran's] 
service-connected hearing loss.  The [Veteran] appear[s] to 
have other stressors, but as he notes, none of these appear 
to cause him as much distress as his hearing loss."

The medical evidence of record shows that the Veteran has a 
current diagnosis of major depression that is related to his 
service-connected bilateral hearing loss.  The June 2007 
letter from a private physician and the May 2009 VA 
psychiatric examination report both found that the Veteran's 
psychiatric disorder was caused or aggravated by his 
service-connected bilateral hearing loss.  There is no 
medical evidence of record which states that the Veteran's 
psychiatric disorder was not caused or aggravated by his 
service-connected bilateral hearing loss.  While at face 
value the May 2001 VA outpatient medical report includes a 
statement in which the Veteran ascribes his psychiatric 
disorder to loss of eyesight, the Veteran's statements in 
subsequent medical records clarify the issue.  Specifically, 
the Veteran has repeatedly claimed that he compensated for 
his bilateral hearing loss by reading lips for many years, 
and that he was no longer able to do this when his vision 
deteriorated.  Accordingly, the May 2001 VA outpatient 
medical report is simply further evidence that the Veteran's 
bilateral hearing loss has caused or aggravated his 
psychiatric disorder.

Applying the doctrine of reasonable doubt, the Board finds 
that the Veteran's current psychiatric disorder is related to 
a service-connected disability and therefore, service 
connection is warranted for major depression.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for major depression, as secondary to 
service-connected bilateral hearing loss, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


